Title: From Alexander Hamilton to John Fitzgerald, 30 June 1791
From: Hamilton, Alexander
To: Fitzgerald, John



PhiladelphiaJune 30. 1791
My Dear Sir

Yours of the 20th of June came duly to hand. The inclosed for our friend Lee was immediately forwarded to him. I was happy in the occasion of hearing from you.
Are you doing any thing at Alexandria about the Bank of the United States? Tis to be wished the interest in it may be as much diffused as possible. Nor will this disserve your local views. The prospect is that in a week the subscriptions will be full.
Afecty Yrs
A Hamilton
John Fitzgerald Esqr.

